                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:06-CR-00087-RJC-DCK
 USA                                           )
                                               )
    v.                                         )           ORDER
                                               )
 JAMES WILLIAM GASTON (3)                      )
                                               )

         THIS MATTER is before the Court on the defendant’s motions, pro se and

through counsel, for a reduced sentence pursuant to the First Step Act of 2018.

(Doc. Nos. 247, 263).

         Local Criminal Rule 47.1(d) requires the government to respond to

dispositive defense motions unless otherwise ordered by the Court. Here, it appears

that the defendant may be eligible for relief under the Act, (Doc. No. 252:

Supplemental Presentence Report at 2), which is discretionary, First Step Act of

2018, § 404(b), (c), Pub. L. 115-135 (2018).

         IT IS, THEREFORE, ORDERED that the government shall file any response

to the motions for sentence reduction within thirty (30) days of the entry of this

Order.

 Signed: October 6, 2020




      Case 3:06-cr-00087-RJC-DCK Document 279 Filed 10/06/20 Page 1 of 1
